DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,779,852 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laurie Young on 3/9/2022.
	Claim 1: A thrombectomy device for use in a body lumen, comprising:
a handle at a proximal end portion of the device;
a cage at a distal end portion of the device, the cage being adjustable between a contracted orientation and an expanded orientation:
a first arm extending from the proximal end portion of the device and connected to a proximal end portion of the cage;

a self-adjusting control assembly;
wherein the self-adjusting control assembly includes a biasing element, the biasing element exerting an axial force to urge the second arm to move axially toward the proximal end portion of the cage.

Claim 50: A thrombectomy device for use in a body lumen, comprising:
a handle at a proximal end portion of the device:
a cage at a distal end portion of the device, the cage being moveable between an expanded orientation and a contracted orientation;
a first tube extending from the proximal end portion of the device to at least a proximal end portion of the cage:
a second tube extending from the proximal end portion of the device to at least a distal end portion of the cage; are
a self-adjusting control assembly including a biasing element coupled to one of the first tube or the second tube, tube: and
wherein the biasing element exerts an axial force to urge the cage generally toward the expanded orientation from the contracted orientation.

Claim 59: A thrombectomy device for use in a body lumen, comprising:
a cage at a distal end portion of the device, the cage including a plurality of struts forming a first plurality of openings at a proximal end portion of the cage and a second plurality of openings at a distal end portion of the cage, at least one of the first plurality of openings being larger than at least one of the second plurality of openings, the cage being moveable between an expanded orientation and a contracted orientation by an axial motion of the distal end portion of the cage or the proximal end portion of the cage:
a first tube extending from a proximal end portion of the device to at least the proximal end portion of the cage;
the distal end portion of the cage; and
a self-adjusting control assembly including a biasing element coupled to one of the first tube or the second tube; and
wherein the biasing element exerts an axial force to urge the cage generally toward the expanded orientation from the contracted orientation.


Allowable Subject Matter
Claims 1 and 45-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the biasing element exerting an axial force to urge the second arm to move axially toward the proximal end portion of the cage (claim 1) and also, fails to disclose wherein the biasing element exerts an axial force to urge the cage generally toward the expanded orientation from the contracted orientation (claims 50 and 59).
 In the prior art of record, Bilitz (US Patent No. 5,817,104) discloses everything in claims 1, 50 and 59 (see Final rejection mailed out on 11/16/2021) including a self-adjusting control assembly (20, 26) having a biasing element (26) (Figures 11A-11C) but fails to disclose the biasing element exerting an axial force to urge the second arm to move axially toward the proximal end portion of the cage (claim 1) and also, fails to disclose wherein the biasing element exerts an axial force to urge the cage generally toward the expanded orientation from the contracted orientation (claims 50 and 59). Bilitz discloses the biasing element exerting an axial force to urge the second arm (72) distal end portion of the cage (70) and not toward the proximal end portion of the cage as claimed which is the exact opposite. Also, Bilitz discloses the biasing element exerts an axial force to urge the cage generally toward the contracted orientation from the expanded orientation which is the exact opposite of what is claimed.
The limitations as stated above in claims 1, 50 and 59 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771